United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1394
Issued: January 13, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 6, 2009 appellant filed a timely appeal of a March 26, 2009 decision of the
Office of Workers’ Compensation Programs denying her request for reconsideration without a
merit review. Because more than one year has elapsed from the last merit decision dated
February 22, 2008 to the filing of this appeal, the Board lacks jurisdiction over the merits of this
case pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration
without further merit review.
FACTUAL HISTORY
On December 20, 2007 appellant, then a 43-year-old window/distribution clerk, filed an
occupational disease claim alleging that she developed bilateral carpal tunnel syndrome from her
employment activities. She stopped work on June 20, 2006 for a back condition unrelated to the

present claim and retired on medical disability on August 13, 2007.
establishment controverted the claim.

The employing

On January 9, 2008 the Office advised appellant of the factual and medical evidence
necessary to establish her claim. It allowed her 30 days to submit such evidence.
In a February 4, 2008 statement, appellant indicated that she worked at the employing
establishment from 1986 to June 20, 2006. Her entire career at the employing establishment
required repetitive hand motion. Appellant noted that her window clerk duties consisted of
repetitive opening and closing a cash drawer, reaching to push buttons on window terminals and
typing. She stated that her treating physician diagnosed carpal tunnel syndrome.
In a November 30, 2007 report, Dr. Louis Talbert, a Board-certified internist, noted
appellant’s complaint of bilateral shoulder and wrist pain and numbness in all fingers. He
diagnosed bilateral carpal tunnel syndrome. On December 17, 2007 Dr. Talbert noted that an
electromyogram (EMG) confirmed mild bilateral carpal tunnel syndrome. A December 7, 2007
EMG report from Dr. Mark Cunningham, a Board-certified physiatrist, revealed mild bilateral
carpal tunnel syndrome and no evidence of peripheral neuropathy or ulnar nerve compression
across the elbow in either upper extremity. In a February 5, 2008 report, Dr. Mark Jobe, a
Board-certified orthopedic surgeon, noted appellant’s complaint of bilateral intermittent
numbness in both hands and pain when using her hands. He diagnosed bilateral carpal tunnel
syndrome and left index retinacular ganglion cyst.
In a February 22, 2008 decision, the Office denied appellant’s claim finding that she did
not establish that the claimed carpal tunnel condition was related to her work-related activities.
On February 11, 2009 appellant, through her representative, requested reconsideration
asserting that the Office’s decision should be vacated based on appellant’s statement and the
EMG test results.
In an undated statement, appellant indicated that in April 2006 she informed a coworker
that her hands and arms hurt from pulling a cash drawer open. In May 2006, the Office approved
her back surgery related to an injury claimed three years prior. Appellant stated that her last day
of work was on June 20, 2006 and she underwent back surgery on June 21, 2006. She did not
return to work following surgery and retired on medical disability on August 13, 2007.
However, after stopping work, appellant’s hand pain increased. She advised that Dr. Talbert
diagnosed carpal tunnel syndrome but could not definitively say it was work related. Appellant
further advised that Dr. Jobe did not address whether her carpal tunnel syndrome was work
related. In another undated statement, she reiterated that she informed a coworker of her hand
and arm pain from opening and closing drawers at work. Appellant described her work duties as
a window clerk. She reiterated that she left work on June 20, 2006 for back surgery and did not
return.
In a March 26, 2009 decision, the Office denied appellant’s reconsideration request
without a merit review finding that she did not submit relevant evidence or argument to the issue
of causal relationship.

2

LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a), the Office
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
the Office erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by the Office; or (3) constitute relevant and pertinent new
evidence not previously considered by the Office.1 Section 10.608(b) of the Office regulations
provides that when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), the Office will deny the application for
reconsideration without reopening the case for a review on the merits.2
ANALYSIS
In support of her reconsideration request, appellant submitted two statements that
described her job duties as a window clerk and how they contributed to her bilateral carpal tunnel
syndrome. She noted undergoing back surgery for an unrelated claim, which prohibited her from
returning to work. While these statements note aspects of appellant’s work and medical history,
she did not submit any new medical evidence on reconsideration. This is particularly important
as the underlying issue is medical in nature regarding the causal relationship of her employment
duties and whether they caused or aggravated her diagnosed bilateral carpal tunnel syndrome.
Appellant’s statements are not relevant to the underlying medical issue and do not constitute
relevant or pertinent new evidence not previously considered by the Office.3
Although appellant’s attorney asserted that her reconsideration request was based on the
EMG test results, appellant, as noted did not submit any new medical evidence in support of this
assertion. The Board notes that the Office previously considered the EMG report as it was in the
record prior to the February 22, 2008 merit decision.4 Appellant did not show that the Office
erroneously applied or interpreted a point of law nor did she advance a new and relevant legal
argument.
For these reasons, the Office properly denied appellant’s reconsideration request without
a merit review.

1

D.K., 59 ECAB ___ (Docket No. 07-1441, issued October 22, 2007).

2

K.H., 59 ECAB ___ (Docket No. 07-2265, issued April 28, 2008).

3

See E.M., 60 ECAB ___ (Docket No. 09-39, issued March 3, 2009) (where the Board held that new evidence
submitted upon a reconsideration request that does not address the pertinent issue is not relevant evidence); Freddie
Mosley, 54 ECAB 255 (2002).
4

See C.N., 60 ECAB ___ (Docket No. 08-1569, issued December 9, 2008) (evidence or argument that repeats or
duplicates evidence previously of record has no evidentiary value and does not constitute a basis for reopening a
case).

3

CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration
without a merit review.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated March 26, 2009 is affirmed.
Issued: January 13, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

